DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferably" in claim 3 is a relative term which renders the claim indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 11 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gotz et al. (US. Pub: 2010/0264824 A1) of record.
Regarding claim 1, Gotz discloses (in at least fig. 2) a motor vehicle lighting device comprising: a first module comprising at least one first pixelated electroluminescent light source (22), the first module being able to produce a first pixelated partial high beam (see fig. 2b) having a first resolution ([0028]) and a first horizontal angular amplitude (see fig. 2b) a second module (see fig. 2) comprising a second pixelated electroluminescent light source (19), the second module (see fig. 2) being able to produce a second pixelated partial high beam (see fig. 2b) having a second angular amplitude smaller (see fig. 2b; i.e. the vertical dimension of the beam 10) than that of the first pixelated partial high beam (see fig. 2b; i.e. the vertical dimension of the beam 16) and a second resolution greater than that of the first-second pixelated first-partial high beam (fig. 2b).
Regarding claim 2, Gotz discloses (in at least fig. 2; [0023]) the first lighting module and the second lighting module (3) are arranged such that, respectively, the first pixelated partial high beam () and the second pixelated partial high beam each have at least 400 pixels.
Regarding claim 3, Gotz discloses (in at least fig. 2; [0032]) the first module is arranged such that each pixel of the first pixelated partial high beam has a width and/or a height less than or equal to or preferably less than or equal to 0.5°.
Regarding claim 4, Gotz discloses (in at least fig. 2b) the first lighting module is arranged such that the first pixelated partial high beam has a vertical amplitude at least equal to 4° and a horizontal amplitude at least equal to 25°.
Regarding claim 5, Gotz discloses (in at least fig. 2; [0028]) the second module is arranged such that each pixel of the second pixelated partial high beam has a width and/or a height less than or equal to 0.3°.

Regarding claim 11, Gotz discloses (in at least fig. 2) characterized in that the first pixelated electroluminescent light source or the second pixelated electroluminescent light source has an emitting light surface that is rectangular.  
Regarding claim 12, Gotz discloses (in at least fig. 2) a motor vehicle, characterized in that it comprises at least one lighting device as claim 1. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gotz et al. (US. Pub: 2010/0264824 A1) of record in view of Bhakta et al. (US. Pub: 2015/0377442 A1).  
Regarding claim 6, Gotz discloses all the claimed limitations except for the second lighting module is arranged such that the second pixelated partial high beam has a vertical amplitude at least equal to 2° and at most equal to 6° and a horizontal amplitude at least equal to 8° and at most equal to 20°. 
Bhakta discloses (in at least fig. 1A) a pixelated projection for automotive headlamp comprised of, in part, a second lighting module is arranged such that the second pixelated partial high beam has a vertical amplitude at least equal to 2° and at most equal to 6° and a horizontal amplitude at least equal to 8° and at most equal to 20° for the benefit of providing a glare free high beam headlamp. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the second lighting module of Gotz as disclosed by Bhakta for the benefit of providing a glare free high beam headlamp. 
Regarding claim 7, Bhakta discloses (in at least fig. 1A) said device is arranged such that the first pixelated partial high beam and the second pixelated partial high beam at least partially overlap. Valcamp et al. (US. Pub: 2008/0316759 A1) of record.
Regarding claim 9, Gotz as modified by Bhakta discloses (in at least fig. 2 Gotz and figs. 1A and 9D Bhakta) characterized in that the at least one first pixelated electroluminescent light source and the second pixelated electroluminescent light source have elementary emitters that have an emitting surface of the same size, the first module furthermore comprising a first optical projection system and the second module comprising a second optical projection system, the magnification factor of the second optical projection system being less than that of the first optical projection system, such that the resolution of the second pixelated partial high beam is greater than that of the first pixelated partial high beam. See also Valcamp et al. (US. Pub: 2008/0316759 A1) of record. 
Regarding claim 10, Gotz as modified by Bhakta discloses (in at least fig. 2 Gotz and figs. 1A and 9D Bhakta) characterized in that the second pixelated electroluminescent light source has elementary emitters whose emitting surface is of a size smaller than that of those of the first pixelated electroluminescent light source, the first module furthermore comprising a first optical projection system and the second module comprising a second optical projection system, the magnification factor of the second optical projection system being equal to or less than of the first optical projection system such that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875